Citation Nr: 1753999	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  15-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Entitlement to rating in excess of 30 percent prior to October 3, 2013 and in excess of 50 percent prior to April 22, 2016 and in excess of 70 percent thereafter for anxiety reaction.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Board remanded this matter in April 2016, for further development.  

Historically, this claim arose from a March 2014 rating decision which continued the Veteran's 30 percent rating for anxiety reaction.  In April 2016, the Board remanded this claim for further development.  While on remand, the Appeals Management Center (AMC) issued a July 2016 rating decision noting clear and unmistakable error in the RO's decision to continue the Veteran's 30 percent rating.  As a result, the Veteran was increased to a 50 percent rating effective October 3, 2013 (the date construed to be his date of claim).  In addition, he was awarded a 70 percent rating effective April 22, 2016 (his date of VA examination).  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been recharacterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  From August 21, 2012, the Veteran's anxiety reaction is shown to have resulted in occupational and social impairment with reduced reliability and productivity.

2.  From November 22, 2013, the Veteran's anxiety reaction is shown to have resulted in occupational and social impairment with deficiencies in most areas.

3.  The Veteran's anxiety reaction is not shown to have resulted in total occupational and social impairment during the entirety of the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for anxiety reaction have been met from August 21, 2012.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9400 (2017).

2.  The criteria for an initial rating of 70 percent, but no higher, for anxiety reaction have been met from November 22, 2013.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9400 (2017).

3.  The criteria for a 100 percent anxiety reaction rating have not been met for the entirety of the appeal period.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal was remanded by the Board for additional development in April 2016.  The AOJ was directed to obtain updated treatment records and afforded the Veteran a new VA examination to determine the severity of his psychiatric disorder.  Both actions were accomplished.  Accordingly, there has been substantial compliance with its remand instructions, and the claim is ready for disposition. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  On repeat instances in September 2017, the Board attempted to contact the Veteran's representative to assure receipt of the April 2016 Board Remand, which had been returned by the postal service, and to permit them the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case.  Those requests have gone unanswered.  Therefore adjudication may proceed.

Disabilities, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

That said, acquired psychiatric disorders, including the Veteran's general anxiety disorder (GAD), are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400.  Ratings are assigned according to the level of occupational and social impairment caused by the disability.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders and 38 C.F.R. § 4.130 , DC 9400, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
Global Assessment of Functioning 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning. 

The Board notes that the DSM-IV was recently updated with a 5th Edition (DSM-5), and VA issued an interim final rule amending certain provisions of the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093(Aug. 4, 2014).  The amendments, however, only apply to applications that have been received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and are not meant to apply to appeals already certified to the Board or pending before the Board.  Id.  This case was certified to the Board in January 2016.  While the provisions of DSM-5 are for application, DSM-IV is for reference as to the GAF scores provided in this case.

As this is a claim for increase and not initial rating, the pertinent period of appeal stems from date of claim, or one year prior to date of claim.  The RO has construed the Veteran's date of claim as October 3, 2013.  However, careful inspection of the record reveals that his actual date of claim was August 21, 2012.  See Informal Claim Correspondence.  Turning to the record, beginning in January 2012, treatment medical records repeatedly confirm that the Veteran refused mental health treatment.  However, they also note anxious behavior and his reports of increased anxiety, as well as, experiencing nightmares, intrusive thoughts, and feeling constantly on guard, watchful or easily startled.  See VAMC Lyons Treatment Medical Records.  From July 2012 forward, the Veteran was prescribed a variety of medications for depression, anxiety, and insomnia.  In November 2013, he reported being afraid to take these medications as they impaired his ability to think, to point of almost resulting a in a car accident.  

In November 2013, the Veteran underwent VA psychiatric examination.  Following examination he was diagnosed with general anxiety disorder (GAD) and afforded a GAF score of 55.  Symptoms on examination were anxiety, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and disturbances of motivation and mood.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  There had been no change in his employment or education since his last examination.  [An examination report from 2007 (the last examination) noted that the Veteran reported working at factory and to being able to function there with no major problems.] In concluding the report, the examiner made the following remarks:

Veteran was evaluated for increase for his S/C Anxiety D/O.  It does appear that he continues to meet criteria for the diagnosis, however most of the continued and worsening symptoms appear physical in nature including stomach issues, vertigo and chest pain.  Some of this may be connected to his anxiety and appears to be, but it is difficult to ascertain whether his worsening symptoms and impacted functioning is related to his anxiety disorder symptoms or other underlying age and physical etiology.

In November 2013 and January 2014, clinical records indicate the Veteran's anxiety disorder was being worsened by his non-service connected irritable bowel syndrome.  See VAMC Lyons Treatment Medical Records.  From April 2014, treatment records indicate that he experienced anxiety, insomnia, depression, nightmares, panic attacks, memory impairment, hopelessness and/or demoralization, and obsessiveness.  He was not suicidal or homicidal. At that time, he requested referral for psychiatric evaluation.

In May 2014, the Veteran underwent mental health and neuropsychology consults.  During these examinations, he was diagnosed with DSM V PTSD, social anxiety disorder, and major depression.  On examinations, he was alert and oriented in all three spheres, with unhappy mood, and constricted affect.  Speech content was clear, coherent, and goal directed, without evidence of dysarthria or paraphasic errors, and with some paucity of content.  There was no evidence of auditory or visual hallucinations, paranoid ideation, or ideas of references.  

The Veteran had average intellectual ability with limited insight and generally good judgment.  Symptoms on examinations included chronic sleep impairment, nightmares, obsessive behavior, excessive worry, low energy, feelings of depression/worthlessness, and difficulty tolerating dark or tight spots.  He also had difficulty driving generally, but it was worse in the woods or at night as he at times suffered disorientation.  In addition, he experienced difficulty speaking to others for an extended period of time as the exertion caused some dizziness.  Further, he was noted to have a general inability to effectively engage with others.  At the time, he had no friends and avoided socializing with others; preferring to instead stay alone.  He denied a close relationship with his children and/or grandchildren, but maintained his 56 year marriage.  

In July 2015, the Veteran asserted that his November 2013 VA examination was inadequate in that the examiner failed to consider his reported symptomatology.  See VA Form 9 Addendum Correspondence.  Within the letter, he reported taking regular medication and still experiencing panic/anxiety attacks at least two times a week, lasting in different intervals.  He reported regular mood changes which caused "family friction."  He noted daily difficulty falling and staying a sleep.  He reported at times experiencing hallucinations, flashbacks, or hearing voices that kept him "on edge."  He also reported confusion with the names of his sons, cousins, and neighbors.  He reported other memory issues including "forgetting (and misplacing) car keys, shopping even if it's for one item, tasks [being] not completed,[ and his] wife helping with the bills, among other issues."  He indicated having no friends.  Finally, he reported a previous history of attempting suicide, but reported no thoughts of currently committing suicide although still wishing he was dead.

In March 2016 treatment medical records, clinicians indicated the Veteran suffered from only mild cognitive defects and denied suicidal ideations.  See East Orange VAMC Treatment Records.


The Veteran underwent a second VA examination in May 2016.  On examination he reported maintaining a relationship with his wife, but denied having friends.  He reported only using plastic glassware as he regularly threw items when angered.  He was open and cooperative, with speech within normal limits for rate and articulation.  Thought processes were clear, coherent, and goal-directed.  Judgement and incite were adequate.  There was no evidence of delusion and auditory and visual hallucinations were denied.  Affect was constricted and appropriate.  Suicidal and homicidal ideations were denied.  The Veteran was diagnosed with PTSD and GAD.  

Symptoms attributed to PTSD were intrusive memories, disturbing dreams, flashbacks, psychological distress and physical symptoms when triggered, avoidance behaviors, negative world view feeling cut off from others, and exaggerated startle response.  Symptoms attributed to GAD were excessive worry, fatigue, and muscle tension.  Symptoms attributed to both GAD and PTSD were irritability, panic attacks, sleep disturbance, self-blame, chronic negative feelings, decreased interest/participation, hypervigilance, sleep disturbance, impaired concentration, and dysphoric mood.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity caused by both disorders.  The examiner explained that it was impossible to differentiate what portion of the indicated level of occupational and social impairment was attributed to each diagnosis as each disorder caused significant impairment and differentiation would require speculation. 

In closing the examiner explained the following:

PTSD DBQ was completed in lieu of Psych Mental Disorder DBQ.  Veteran is service connected for anxiety reaction, diagnosed as general anxiety disorder using current diagnostic terminology.  PTSD was not included in the diagnostic rubric at the time this Veteran was first evaluated for a service connected disorder and anxiety reaction would've encompassed both GAD and PTSD.  Veteran reports an increase in symptoms in recent years, which likely makes his PTSD more apparent than when he was last examined.  The two diagnoses more adequately and accurately capture the totality of his mental health difficulties at present than does the diagnosis of GAD alone.  

The remaining treatment medical records in evidence are duplicative of the aforementioned clinical and examination evidence.

For the period from August 21, 2012 to October 3, 2013, the Veteran is currently in receipt of a 30 percent rating.  That said, review of the claims file supports that a 50 percent rating is warranted for this period, but no higher.  During this period, treatment medical records support chronic increasing anxiety, sleep impairment, cognitive impairment, intrusive thought, and guarded behavior.  Importantly, the severity of his overall symptomatology is best reflected by the actions of his treatment providers.  His care providers continuously instructed him to seek mental health treatment to control his disabilities.  In this regard, even though he refused mental health services, his care providers nevertheless prescribed an array of medications to control his symptoms.  Such prescription of medication and continued insistence on seeking therapeutic treatment is suggestive that his psychiatric state was of a severity sufficient to warrant a 50 percent rating.  
A higher rating is not warranted for this period as the record does not reflect suicidal or homicidal ideations, impaired impulse control, neglect of personal appearance, or near-continuous panic or depression affecting the ability to function independently.  The record is also negative for an indication that his disabilities caused occupational and social impairment with deficiencies in most areas.

From November 22, 2013, the date of his VA examination, a 70 percent rating is warrant.  The Board acknowledges that the symptomatology listed on 2013 VA examination is not sufficient in-and-of- itself to warrant an increase rating.  Nonetheless, careful consideration of the record indicates that the Veteran was likely experiencing symptomatology greater than that noted on examination.  Contemporaneous treatment medical records reflect a significant increase in symptomatology including anxiety, confusion, anger, nightmares, difficulty sleeping, and isolation.  

Correspondingly, on VA referral examination, the Veteran was diagnosed with additional disabilities of PTSD and MDD, the symptomatology of which were intertwined with his service-connected anxiety.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The combined severity of these disabilities well exceeded that noted on November 2013 examination.  Such clinical findings also support the Veteran's July 2015 assertions that his November 2013 examination did not accurately reflect the severity of his psychiatric disabilities.  Finally, the medical record, including the 2016 VA examination, is suggestive that the Veteran had psychiatric symptomatology which might not have accurately been represented on the November 2013 VA examination.  In light of the record, the Board finds sufficient evidence to warrant a 70 percent rating.

That said, the record does not establish that he also had total social and occupational impairment as is required for a 100 percent schedular disability rating. 
In regard to social impairment, the record establishes that although there are signs of dysfunction, he has maintained a relationship with his children and grandchildren.  Additionally, the Veteran has maintained a personal relationship with his wife for over fifty years. 

Furthermore, gross impairment in thought processes or persistent delusions or hallucinations, or grossly inappropriate behavior simply has not been shown by the record.  The clinical evidence of record provided by VA examiners and clinicians consistently indicates that he has been able to perform the activities of daily living.  Finally, although there are occasions where the Veteran reported suicidal thoughts, he was never deemed a danger to himself or to others, and he was never hospitalized for manifestations of his psychiatric symptomatology.  As such, a 100 percent rating is not warranted.

In sum, the evidence of record supports a rating of 50 percent, but no higher, beginning on August 21, 2012 and a rating of 70 beginning on November 22, 2013.   However, the record does not support symptoms of such frequency, severity or duration to warrant a rating in excess of 70 percent.  The Board recognizes that the presence or absence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Here, while the evidence of record demonstrates significant impairment in occupational and social functioning, the treatment records and VA examination reports were not indicative of the total social impairment that is required for a 100 percent rating.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An effective date of August 21, 2012 for the award of a 50 percent rating for anxiety reaction is granted, subject to the laws and regulations governing payment of monetary benefits.

An effective date of November 22, 2013 for the award of a 70 percent rating for anxiety reaction is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to an initial rating in excess of 70 percent for anxiety reaction for the entirety of the claims appeal period is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


